DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the attenuation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  
Claim 13 recites the limitation "the permeability" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  
Claim 15 recites the limitation "the number of discrete images" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated 
by Agbasimalo et al. (Agbasimalo, N, & Radonjic, M. "Experimental Study of the Impact of Drilling Fluid Contamination on the Integrity of Cement-Formation Interface." Proceedings of the ASME 2012 31st International Conference on Ocean, Offshore and Arctic Engineering. Volume 6: Materials Technology; Polar and Arctic Sciences and Technology; Petroleum Technology Symposium. Rio de Janeiro, Brazil. July 1–6, 2012. pp. 879-885. ASME. https://doi.org/10.1115/OMAE2012-84237), hereinafter Agbasimalo.

	Regarding claim 1, Agbasimalo discloses: A method of analyzing a composite plug, the method comprising: 
casting a cement on top of a formation sample; (Agbasimalo, e.g., see table 1  to sample designs illustrating a bonded cement and sandstone composite, and pg. 880, col. 1, , lines 10-23 disclosing the samples were prepared using 300 mD Berea sandstone and class H cement, wherein after mixing, the slurry was degass and poured into a Teflon mold.  After a wait on cement (WOC) period of 24 hrs, the composite core was demolded)
curing the cement to create a composite plug, wherein: (Agbasimalo, e.g., see table 1 to curing time column depicting 100 days and 150 days to cure cement-rock composite from the sample design column).
the composite plug comprises a formation layer, a cement layer, and an interface region between the formation layer and the cement layer; and (Agbasimalo, e.g., see Table 1 to Sample Design column depicting a cement-sandstone composite plug with a 10% mud contamination constituting a cement layer, a formation layer, and the interface layer formed between the cement and formation layer; see also pg. 880, col. 1, lines 11-14 disclosing cement-rock composite cores measuring 1 in diameter by 12 in length were used in the study.  Each composite core was made up of half cylindrical core of cement and half cylindrical core of sandstone; see also. pg. 880, col. 2, lines 11-15 disclosing the core holder was oriented vertically to imitate the upward flow of fluid at the cement-rock interface in a vertical wellbore; see also figs. 3, 4, and 6).  
the cement extends into the formation sample in the interface region; (Agbasimalo, e.g., see fig. 3 illustrating the interfacial transition zone, and fig. 4 illustrating neat cement, reacted cement, contaminated cement, and sandstone, wherein the cement is viewable as extending into the sandstone along the interface region; see also pg. 882, col. 1, lines 1-6 disclosing a good cement-rock bond being established in the 0% and 10% contaminated composite cores).
imaging the composite plug to gather a series of discrete images from a first point to a second point, wherein: (Agbasimalo, e.g., see figs. 3a-3b illustrating imaging of cross sections of a cylindrical composite core at two separate points, wherein imaging it conducted from point one, constituting one side of the composite plug, to point two, constituting the opposite side of the composite plug).
each discrete image in the series of discrete images depicts a cross section of the composite plug; (Agbasimalo, e.g., see fig. 3 to a series of discrete images and their cross sections of the composite plugs; see also pg. 882, col. 1, lines 1-15 disclosing the longitudinal and cross sectional views of the pre core-flood CT images of the composite cores as applied to figs. 3a and 3b; see also fig. 4 illustrating cross sections of composite core plugs).
the discrete images in the series of discrete images are taken at set increments throughout a depth of the composite plug; and (Agbasimalo, e.g., see pg. 881, col. 2, lines 10-14 disclosing the XRD (x-ray power diffraction) was utilized to analyze samples of interest to identify miners that are present.  The XRD was carried out using Rigaku Corporation Miniflex which was operated at SCHV of 630 and scan speed of 4º per minute from 5º to 70º, examiner notes that increments are carried out in set degrees from a focal point at 4º increments).
the interface region is disposed between the first point and the second point; and analyzing each discrete image in the series of discrete images to: (Agbasimalo, e.g., see figs. 3a – 3b illustrating the analysis of the interfacial transition zone, interpreted here as the interface region, as residing between the cement and sandstone on the cross section of the imaging, wherein the first point constitutes the side first scanned, and the second point constitutes the opposing side)
determine a porosity measurement of each discrete image; (Agbasimalo, e.g., see pg. 880, col. 1, lines 1-6 disclosing the permeability of a medium usually correlates with its porosity, wherein the cement rock interface possesses higher porosity than the bulk cement and exposure of cement to low pH environment increases its porosity; see also pg. 881, col. 1, line 12 – col. 2, line 3 disclosing the microtomography was performed, wherein the Micro-CT 3D images and porosity measurements were carried out on them; see also pg. 883 disclosing the image based porosity calculations carried out on different sections of the mini cores showed increased porosity in the reacted regions.  The porosity of the neat cement was found to be 0.02% while the porosity of the reacted cement was determined to be 6.67%).
determine a first and second boundary of the interface region from the porosity measurement of each discrete image; and (Agbasimalo, e.g., see fig. 4 illustrating cross sections of the composite plug at the reacted inlet and reacted outlet, wherein the reacted cement has increased in boundary area from the control; see also pg. 883, col. 1, lines 1-10 disclosing the reacted cement has more pore space (black spots) as well as lower density (represented by dark gray areas) when compared to unreacted cement which possess higher overall percentage of brighter colors (bright gray and white).  The width of the reacted region of the cement at the outlet is more than double the width at the inlet.  The porosity of the neat cement was found to be 0.02% while the porosity of the reacted cement was determined to be 6.67%)
determine a depth of the interface region by a number of discrete images between the first boundary and the second boundary. (Agbasimalo, e.g., see fig. 4 illustrating a width/depth of the interface region through a series of discrete images, with the interface region given boundaries, and see pg. 883, col. 1, lines 1-10 disclosing the width of the reacted region of the cement at the outlet is more than double the width at the inlet; see also fig. 3a-3b).

	Regarding claim 2, Agbasimalo discloses: The method of claim 1, wherein each discrete image in the series of discrete images depicts a unique horizontal cross section of the composite plug. (Agbasimalo, e.g., see fig 3a – 3b to horizontal cross sections of the series of discrete images of the composite plug; see also pg. 882, col. 1, lines 1-10 disclosing the longitudinal and cross sectional views of the pre core-flood CT images of the composite cores, as well as the reacted inlet and reacted outlet).

	Regarding claim 3, Agbasimalo discloses: The method of claim 1, wherein each discrete image in the series of discrete images depicts a cross section of the composite plug at a unique height along a longitudinal axis of the composite plug. (Agbasimalo, e.g., see fig. 3a – 3b illustrating cross sections of the composite plug as it relates to the longitudinal location of the cross section; examiner notes that one of ordinary skill in the art would interpret a unique height as a height different from other heights of the length of the composite plug, therefore, any height along the length would be interpreted as a “unique height”.  Support for this interpretation is also found in the disclosure at para. [0024]).

	Regarding claim 4, Agbasimalo discloses: The method of claim 1, wherein each discrete image in the series of discrete images is bounded by an outer perimeter of the composite plug. (Agbasimalo, e.g., see fig. 3a – 3b illustrating an outer perimeter of the composite plug in the series of the discrete images).

	Regarding claim 5, Agbasimalo discloses: The method of claim 1, wherein the composite plug is non-destructively imaged to gather the series of discrete images. (Agbasimalo, e.g., see pg. 881, col. 1, line 1 – col. 2, line 14 disclosing the use of an X-ray computed tomography to scan the composite cores before and after the core flood experiments to determine the condition of the cement-rock bond and detect sections where alterations in the composite core had occurred during the flow-through experiment).

	Regarding claim 6, Agbasimalo discloses: The method of claim 1, wherein the composite plug is imaged with an X-ray Computed Tomography scan. Claim 6 is rejected for reasons in connection with the rejection of claim 5.

	Regarding claim 7, Agbasimalo discloses: The method of claim 6, wherein the attenuation of the X-ray Computed Tomography scan is calibrated to porosity. (Agbasimalo, e.g., see pg. 882, col. 2, lines 1-7 disclosing a micro-CT and image based porosity method of scanning the mini cores, wherein a high resolution 2.5 μm wave was more useful in examination of the finer scale than was the 300 μm wave; examiner notes that a shorter wavelength (2.5 μm) is indicative of a higher frequency and a longer wavelength (300 μm) is indicative of a lower frequency, wherein it is at least implicit that the use of different wavelengths are utilized due to attenuation in a solid medium, and the porosity is determined based upon the calibrated wavelength, due to attenuation of the waveform).

	Regarding claim 8, Agbasimalo discloses: The method of claim 1, wherein:
the first boundary of the interface region is the boundary between the interface region and the cement layer; and (Agbasimalo, e.g., see fig. 4 to reacted inlet of 0% mud contamination, wherein a boundary depicted as a white dotted line shows the first boundary of the interface region in contact with the cement layer/neat cement).
the second boundary of the interface region is the boundary between the interface region and the formation layer. (Agbasimalo, e.g., see fig. 4 to reacted inlet of 0% mud contamination, wherein a straight, solid, white line is depicted as the second boundary of the interface region in contact with the sandstone formation layer).
	
Regarding claim 9, Agbasimalo discloses: The method of claim 1, wherein the first boundary of the interface region is the first discrete image in the series of discrete images, analyzed from the cement layer to the formation layer, that has a porosity greater than an average porosity of the cement layer and is sequentially followed by discrete images having porosities that are greater than the average porosity of the cement layer. (Agbasimalo, e.g., see fig. 4 to a series of discrete images examined starting from a concrete layer to a formation layer, wherein the formation layer boundary has an increased porosity in relation to the concrete layer boundary.  Also, further images in the series are sequentially provided depicting a porosity greater than the average porosity of the cement layer at both the reacted inlet and reacted outlet).

Regarding claim 10, Agbasimalo discloses: The method of claim 1, wherein the second boundary of the interface region is the first discrete image in the series of discrete images, analyzed from the cement layer to the formation layer, that has a porosity greater than or equal to an average porosity of the formation layer. (Agbasimalo, e.g., see fig. 4 to row 10% mud contamination under the column Control, wherein a first image (of a series of images) of a cross section of the composite plug is illustrated from left to right depicting transitioning from concrete to formation.  Also illustrated is the porosity of the secondary boundary is equal in porosity to the formation layer).

Regarding claim 11, Agbasimalo discloses: The method of claim 1, further comprising assessing the bond strength between the cement layer and the formation layer. (Agbasimalo, e.g., see pg. 884, col. 1, lines 1-16 disclosing the low resolution CT images showed that a good bond was established at the cement-rock interface throughout the length of each composite core interface even with as much as 10% mud contamination).

Regarding claim 14, Agbasimalo discloses: A method of assessing the bond strength of cement, the method comprising: casting a cement on top of a formation sample; (Agbasimalo, e.g., see table 1  to sample designs illustrating a bonded cement and sandstone composite, and pg. 880, col. 1, , lines 10-23 disclosing the samples were prepared using 300 mD Berea sandstone and class H cement, wherein after mixing, the slurry was degass and poured into a Teflon mold.  After a wait on cement (WOC) period of 24 hrs, the composite core was demolded).
curing the cement to create a composite plug, wherein: (Agbasimalo, e.g., see table 1 to curing time column depicting 100 days and 150 days to cure cement-rock composite from the sample design column).
the composite plug comprises a formation layer, a cement layer, and an interface region between the formation layer and the cement layer, and (Agbasimalo, e.g., see Table 1 to Sample Design column depicting a cement-sandstone composite plug with a 10% mud contamination constituting a cement layer, a formation layer, and the interface layer formed between the cement and formation layer; see also pg. 880, col. 1, lines 11-14 disclosing cement-rock composite cores measuring 1 in diameter by 12 in length were used in the study.  Each composite core was made up of half cylindrical core of cement and half cylindrical core of sandstone; see also. pg. 880, col. 2, lines 11-15 disclosing the core holder was oriented vertically to imitate the upward flow of fluid at the cement-rock interface in a vertical wellbore; see also figs. 3, 4, and 6).  
the cement extends into the formation sample in the interface region; (Agbasimalo, e.g., see fig. 3 illustrating the interfacial transition zone, and fig. 4 illustrating neat cement, reacted cement, contaminated cement, and sandstone, wherein the cement is viewable as extending into the sandstone along the interface region; see also pg. 882, col. 1, lines 1-6 disclosing a good cement-rock bond being established in the 0% and 10% contaminated composite cores).
imaging the composite plug to gather a series of discrete images from a first point to a second point, wherein: (Agbasimalo, e.g., see figs. 3a-3b illustrating imaging of cross sections of a cylindrical composite core at two separate points, wherein imaging it conducted from point one, constituting one side of the composite plug, to point two, constituting the opposite side of the composite plug).
each discrete image in the series of discrete images depicts a unique horizontal cross section of the composite plug bounded by an outer perimeter of the composite plug; and (Agbasimalo, e.g., see fig. 3 to a series of discrete images and their cross sections of the composite plugs; see also pg. 882, col. 1, lines 1-15 disclosing the longitudinal and cross sectional views of the pre core-flood CT images of the composite cores as applied to figs. 3a and 3b; see also fig. 4 illustrating cross sections of composite core plugs; see also fig. 3a – 3b illustrating an outer perimeter of the composite plug in the series of the discrete images).).
the interface region is disposed between the first point and the second point; 
analyzing each discrete image in the series of discrete images to determine a porosity measurement of each discrete image and determine a depth of the interface region from the porosity measurement of each discrete image; and (Agbasimalo, e.g., see figs. 3a – 3b illustrating the analysis of the interfacial transition zone, interpreted here as the interface region, as residing between the cement and sandstone on the cross section of the imaging, wherein the first point constitutes the side first scanned, and the second point constitutes the opposing side; see also pg. 880, col. 1, lines 1-6 disclosing the permeability of a medium usually correlates with its porosity, wherein the cement rock interface possesses higher porosity than the bulk cement and exposure of cement to low pH environment increases its porosity; see also pg. 881, col. 1, line 12 – col. 2, line 3 disclosing the microtomography was performed, wherein the Micro-CT 3D images and porosity measurements were carried out on them; see also pg. 883 disclosing the image based porosity calculations carried out on different sections of the mini cores showed increased porosity in the reacted regions.  The porosity of the neat cement was found to be 0.02% while the porosity of the reacted cement was determined to be 6.67%; see also fig. 4 illustrating a width/depth of the interface region through a series of discrete images, with the interface region given boundaries, and see pg. 883, col. 1, lines 1-10 disclosing the width of the reacted region of the cement at the outlet is more than double the width at the inlet; see also fig. 3a-3b).
assessing the bond strength between the cement layer and the formation layer based on the depth of the interface region. (Agbasimalo, e.g., see pg. 884, col. 1, lines 1-16 disclosing the low resolution CT images showed that a good bond was established at the cement-rock interface throughtout [sic] the length of each composite core interface even with as much as 10% mud contamination.  Using Micro-CT to analyse the cement-rock interface revealed that the there was density reduction within the cement close to the cement-rock interface for the 0% contaminated core at the end of the core flood.  The darker the shades of gray indicate lower density and the black areas represent pores; examiner notes that the shades of gray are indicative of the depth of the interface region).

	Regarding claim 16, Agbasimalo discloses: The method of claim 14, wherein: 
the discrete images in the series of discrete images are taken at set increments throughout a depth of the composite plug; and (Agbasimalo, e.g., see pg. 881, col. 2, lines 10-14 disclosing the XRD (x-ray power diffraction) was utilized to analyze samples of interest to identify miners that are present.  The XRD was carried out using Rigaku Corporation Miniflex which was operated at SCHV of 630 and scan speed of 4º per minute from 5º to 70º, examiner notes that increments are carried out in set degrees from a focal point at 4º increments).
the depth of the interface region is determined by a number of discrete images of the series of discrete images between a first boundary of the interface region and a second boundary of the interface region. (Agbasimalo, e.g., see fig. 4 illustrating a width/depth of the interface region through a series of discrete images, with the interface region given boundaries, and see pg. 883, col. 1, lines 1-10 disclosing the width of the reacted region of the cement at the outlet is more than double the width at the inlet; see also fig. 3a-3b).

	Regarding claim 17, Agbasimalo discloses: A method of analyzing a composite plug, the method comprising: 
casting a cement on top of a formation sample; (Agbasimalo, e.g., see table 1  to sample designs illustrating a bonded cement and sandstone composite, and pg. 880, col. 1, , lines 10-23 disclosing the samples were prepared using 300 mD Berea sandstone and class H cement, wherein after mixing, the slurry was degass and poured into a Teflon mold.  After a wait on cement (WOC) period of 24 hrs, the composite core was demolded).
curing the cement to create a composite plug, wherein: (Agbasimalo, e.g., see table 1 to curing time column depicting 100 days and 150 days to cure cement-rock composite from the sample design column).
the composite plug comprises a formation layer, a cement layer, and an interface region between the formation layer and the cement layer, and (Agbasimalo, e.g., see Table 1 to Sample Design column depicting a cement-sandstone composite plug with a 10% mud contamination constituting a cement layer, a formation layer, and the interface layer formed between the cement and formation layer; see also pg. 880, col. 1, lines 11-14 disclosing cement-rock composite cores measuring 1 in diameter by 12 in length were used in the study.  Each composite core was made up of half cylindrical core of cement and half cylindrical core of sandstone; see also. pg. 880, col. 2, lines 11-15 disclosing the core holder was oriented vertically to imitate the upward flow of fluid at the cement-rock interface in a vertical wellbore; see also figs. 3, 4, and 6).  
the cement extends into the formation sample in the interface region; (Agbasimalo, e.g., see fig. 3 illustrating the interfacial transition zone, and fig. 4 illustrating neat cement, reacted cement, contaminated cement, and sandstone, wherein the cement is viewable as extending into the sandstone along the interface region; see also pg. 882, col. 1, lines 1-6 disclosing a good cement-rock bond being established in the 0% and 10% contaminated composite cores).
non-destructively imaging the composite plug with an X-ray Computed Tomography scan to gather a series of discrete images from a first point to a second point, wherein: (Agbasimalo, e.g., see pg. 881, col. 1, line 1 – col. 2, line 14 disclosing the use of an X-ray computed tomography to scan the composite cores before and after the core flood experiments to determine the condition of the cement-rock bond and detect sections where alterations in the composite core had occurred during the flow-through experiment; see figs. 3a – 3b illustrating the analysis of the interfacial transition zone, interpreted here as the interface region, as residing between the cement and sandstone on the cross section of the imaging, wherein the first point constitutes the side first scanned, and the second point constitutes the opposing side).
each discrete image in the series of discrete images depicts a cross section of the composite plug; (Agbasimalo, e.g., see fig. 3 to a series of discrete images and their cross sections of the composite plugs; see also pg. 882, col. 1, lines 1-15 disclosing the longitudinal and cross sectional views of the pre core-flood CT images of the composite cores as applied to figs. 3a and 3b; see also fig. 4 illustrating cross sections of composite core plugs).
the discrete images in the series of discrete images are taken at set increments throughout a depth of the composite plug; and (Agbasimalo, e.g., see pg. 881, col. 2, lines 10-14 disclosing the XRD (x-ray power diffraction) was utilized to analyze samples of interest to identify miners that are present.  The XRD was carried out using Rigaku Corporation Miniflex which was operated at SCHV of 630 and scan speed of 4º per minute from 5º to 70º, examiner notes that increments are carried out in set degrees from a focal point at 4º increments).
the interface region is disposed between the first point and the second point; and 
analyzing each discrete image in the series of discrete images to determine a porosity measurement of each discrete image and determine a depth of the interface region by a number of discrete images between a first boundary of the interface region and a second boundary of the interface region, wherein: (Agbasimalo, e.g., see figs. 3a – 3b illustrating the analysis of the interfacial transition zone, interpreted here as the interface region, as residing between the cement and sandstone on the cross section of the imaging, wherein the first point constitutes the side first scanned, and the second point constitutes the opposing side; see also pg. 880, col. 1, lines 1-6 disclosing the permeability of a medium usually correlates with its porosity, wherein the cement rock interface possesses higher porosity than the bulk cement and exposure of cement to low pH environment increases its porosity; see also pg. 881, col. 1, line 12 – col. 2, line 3 disclosing the microtomography was performed, wherein the Micro-CT 3D images and porosity measurements were carried out on them; see also pg. 883 disclosing the image based porosity calculations carried out on different sections of the mini cores showed increased porosity in the reacted regions.  The porosity of the neat cement was found to be 0.02% while the porosity of the reacted cement was determined to be 6.67%; see also fig. 4 illustrating a width/depth of the interface region through a series of discrete images, with the interface region given boundaries, and see pg. 883, col. 1, lines 1-10 disclosing the width of the reacted region of the cement at the outlet is more than double the width at the inlet; see also fig. 3a-3b).
the first boundary of the interface region is the boundary between the interface region and the cement layer; and (Agbasimalo, e.g., see fig. 4 to reacted inlet of 0% mud contamination, wherein a boundary depicted as a white dotted line shows the first boundary of the interface region in contact with the cement layer/neat cement).
the second boundary of the interface region is the boundary between the interface region and the formation layer. (Agbasimalo, e.g., see fig. 4 to reacted inlet of 0% mud contamination, wherein a straight, solid, white line is depicted as the second boundary of the interface region in contact with the sandstone formation layer).

	Regarding claim 18, Agbasimalo discloses: The method of claim 17, further comprising assessing the bond strength between the cement layer and the formation layer. (Agbasimalo, e.g., see pg. 884, col. 1, lines 1-16 disclosing the low resolution CT images showed that a good bond was established at the cement-rock interface throughout the length of each composite core interface even with as much as 10% mud contamination).

	Regarding claim 20, Agbasimalo discloses: The method of claim 17, wherein:
the first boundary of the interface region is the first discrete image in the series of discrete images, analyzed from the cement layer to the formation layer, that has a porosity greater than an average porosity of the cement layer and is sequentially followed by discrete images having porosities that are greater than the average porosity of the cement layer; and (Agbasimalo, e.g., see fig. 4 to a series of discrete images examined starting from a concrete layer to a formation layer, wherein the formation layer boundary has an increased porosity in relation to the concrete layer boundary.  Also, further images in the series are sequentially provided depicting a porosity greater than the average porosity of the cement layer at both the reacted inlet and reacted outlet).
the second boundary of the interface region is the first discrete image in the series of discrete images, analyzed from the cement layer to the formation layer, that has a porosity greater than or equal to an average porosity of the formation layer. (Agbasimalo, e.g., see fig. 4 to row 10% mud contamination under the column Control, wherein a first image (of a series of images) of a cross section of the composite plug is illustrated from left to right depicting transitioning from concrete to formation.  Also illustrated is the porosity of the secondary boundary is equal in porosity to the formation layer).

Allowable Subject Matter

Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 15 would be allowable if rewritten to overcome the rejections under 35 
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2019/0249516 A1 to Riha et al. relates to a low pressure reservoir composite plug drill out.
US 10,890,045 B2 to Chenault et al. relates to plugs for isolating portions of wellbores.
US 2018/0228700 A1 to Catel et al. relates to an agent for conditioning dentin and enamel.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863